UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-6710


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

VIRGIL LAMONTE JOHNSON, a/k/a Ghetto,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Columbia. Cameron McGowan Currie, Senior District Judge. (3:12-cr-00850-CMC-3;
3:16-cv-02226-CMC)


Submitted: October 18, 2018                                   Decided: October 23, 2018


Before GREGORY, Chief Judge, KEENAN, Circuit Judge, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Virgil Lamonte Johnson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Virgil Lamonte Johnson seeks to appeal the district court’s order denying relief on

his 28 U.S.C. § 2255 (2012) motion. The order is not appealable unless a circuit justice

or judge issues a certificate of appealability. 28 U.S.C. § 2253(c)(1)(B) (2012). A

certificate of appealability will not issue absent “a substantial showing of the denial of a

constitutional right.” 28 U.S.C. § 2253(c)(2) (2012). When the district court denies

relief on the merits, a prisoner satisfies this standard by demonstrating that reasonable

jurists would find that the district court’s assessment of the constitutional claims is

debatable or wrong. Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).           When the district court denies relief on

procedural grounds, the prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the motion states a debatable claim of the denial of a

constitutional right. Slack, 529 U.S. at 484-85.

       We have independently reviewed the record and conclude that Johnson has not

made the requisite showing. Accordingly, we deny a certificate of appealability and

dismiss the appeal.    We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                               DISMISSED




                                             2